STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                              August 13, 2014
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
CHARLES B. STEELE,                                                            OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 13-0560 (BOR Appeal No. 2047977)
                   (Claim No. 2012036579)

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

UNITED STATES STEEL CORPORATION,
Employer Below, Respondent


                             MEMORANDUM DECISION
      Petitioner Charles B. Steele, pro se, appeals the decision of the West Virginia Workers’
Compensation Board of Review. The West Virginia Office of Insurance Commissioner, by
Brandolyn N. Felton-Ernest, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated May 17, 2013, in which
the Board affirmed a December 20, 2012, Order of the Workers’ Compensation Office of Judges.
In its Order, the Office of Judges affirmed the claims administrator’s June 6, 2012, decision and
September 12, 2012, corrected decision which both denied Mr. Steele’s application for workers’
compensation benefits. The Court has carefully reviewed the records, written arguments, and
appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

                                                1
        Mr. Steele worked for United States Steel Corporation as an underground coal miner.
Throughout the course of his employment, he was exposed to the hazards of industrial noise and
suffered significant hearing loss. On March 9, 1987, Mr. Steele filed an application for workers’
compensation benefits based on his occupational hearing loss. The claims administrator rejected
his claim because it was not timely filed. The claims administrator’s decision was ultimately
affirmed by the Board of Review on May 31, 1991. The Board of Review determined that Mr.
Steele had been removed from underground mining work in 1954 because a physician for United
States Steele Corporation found that he had occupationally related hearing loss. The Board of
Review further determined that Mr. Steele was last exposed to the hazards of work-related noise
on August 29, 1963. On May 19, 2012, Mr. Steele filed a second application for workers’
compensation benefits based on his hearing loss. In his application, Mr. Steele alleged that he
was last exposed to the hazards of industrial noise on December 31, 1955. He also alleged that he
was made aware of his hearing loss in 1954. On June 6, 2012, the claims administrator rejected
Mr. Steele’s application. The claims administrator then issued a corrected decision on September
12, 2012, rejecting Mr. Steele’s application because it was not filed within three years of his date
of last exposure to occupational noise or three years from the date when he was made aware of
his work-related hearing loss. On December 20, 2012, the Office of Judges affirmed both claims
administrator’s decisions. The Board of Review affirmed the Order of the Office of Judges on
May 17, 2013, leading Mr. Steele to appeal.

        The Office of Judges concluded that Mr. Steele did not file a timely application for
workers’ compensation benefits based on noise-induced hearing loss under West Virginia Code §
23-4-15(c) (2010). The Office of Judges determined that Mr. Steele was last exposed to
occupational noise that could have caused his hearing loss in 1955. It also determined that he
was diagnosed with hearing loss in 1954 and should have reasonably know if it was related to his
work at that time. Based on these findings, the Office of Judges determined that Mr. Steele’s
application was not filed within the three years statute of limitation provided under West
Virginia Code § 23-4-15(c). The Board of Review adopted the findings of the Office of Judges
and affirmed its Order.

       We agree with the conclusions of the Board of Review and the findings of the Office of
Judges. Mr. Steele’s application for workers’ compensation benefits was not timely filed under
West Virginia Code § 23-4-15(c). Although the record in the case is sparse, it is clear that Mr.
Steele did not file his application within three years of his last date of exposure to work-related
noise or the date when he first became aware of his work-related hearing loss. Mr. Steele’s
application for workers’ compensation benefits based on his hearing loss is time barred.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                         Affirmed.

ISSUED: August 13, 2014
                                                 2
CONCURRED IN BY:
Chief Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                               3